Citation Nr: 0118287	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Parkinson's disease and 
a brain tumor.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel





INTRODUCTION

The veteran had active service from September 1950 through 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO) which denied 
the benefit sought on appeal.


REMAND

A preliminary review of the record discloses that the veteran 
contends that the Parkinson's disease and brain tumor he is 
seeking to establish as service connected disabilities are 
the result of boxing he performed during service.  The 
veteran's private physician, Andrew M. Saw, M.D., relates in 
a March 2000 letter that "[t]he available medical literature 
indicates that repeated blows to the head could cause punch-
drunk syndrome, dementia pugilistica, or Parkinsonian 
syndrome."  Dr. Shaw indicates that "only repeated forceful 
injuries to the head, as is encountered by professional 
boxers (pugilists), cause the above neurological 
conditions."  However, Dr. Shaw does not specifically relate 
these disabilities to the veteran and any boxing he may have 
engage in during service.  Nor is it clear how much boxing 
the veteran engaged in during service or whether that amount 
was the equivalent of what Dr. Shaw refers to as 
"professional boxers."  In addition the "medical 
literature" referred to by Dr. Shaw is not specified so it 
is not clear how applicable the literature and Dr. Shaw's 
statement are in this veteran's case.  As such, the Board is 
of the opinion that further development of these matters is 
necessary.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
appeal.  The Board is of the opinion that such an examination 
would be helpful in determining the etiology of the veteran's 
claimed disorders.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran for 
information concerning the boxing he 
engage in during service, including the 
number of times and the frequency of his 
boxing, the duration of the events and 
whether any protective headgear was 
provided.  

2.  The veteran and his representative 
should be requested to contact Andrew M. 
Saw, M.D. to obtain additional 
information concerning the "available 
medical literature" he referred to in 
his March 2000 letter.  A list of the 
medical literature Dr. Saw consulted in 
offering his opinion should be requested, 
and if possible, excerpts from that 
literature should be submitted.

3.  The veteran should be afforded an 
examination by a neurologist to ascertain 
the nature, severity, and etiology of any 
disorders that may be present, and more 
specifically, may represent residuals of 
boxing the veteran reports he engaged in 
during service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the March 2000 statement from 
Andrew M. Saw, M.D., any additional 
information concerning the medical 
literature he consulted in offering his 
opinion, and any information provided by 
the veteran concerning the frequency and 
duration of the boxing he engaged in 
during service.  Following this review 
and the examination, the examiner is 
requested to offer an opinion as to 
whether the veteran has any residuals of 
his service boxing, including Parkinson's 
disease and a brain tumor.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

